Status of the Application 
The following is an Office Communication concerning Applicant’s non-responsive amendment. In response to Examiner's communication of September 03, 2021, Applicant, on March 02,2022, canceled claims 1-24 and added claims 25-30. Applicant’s amendment is non-responsive for the reasons set forth below. 
 
 
Election/Restrictions 
Newly submitted Claims 25-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  
Claims 1-24 are directed to a method for creating a referential table, where in specific link information and action that the computer searches …. so that the computer can populate the table in a manner to facilitate the computer’s reference to and manipulation of the data, classified in G06F16/284. 
Claims 25-30 are directed to systems and methods for implementing a link tracking identifier script in the plurality of advertisements, classified in G06Q 30/0201 and G06Q30/0276. 
Claims 1-24 have mutually exclusive characteristics comprising at least defining a referential table, and claims 25-30 have mutually exclusive characteristics comprising at least implementing a link tracking identifier script. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 25-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
The amendment filed on March 02, 2022  canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because claims 1-24 have mutually exclusive characteristics comprising at least have mutually exclusive characteristics comprising creating a referential table, where in specific link information and action that the computer searches …. So that the computer can populate the table in a manner to facilitate the computer’s reference to and manipulation of the data therein;   claims 25-30 have mutually exclusive characteristics comprising implementing a link tracking identifier script in the plurality of advertisements, and claims 1-24 and claims 25-30 are not obvious variants of one another. 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623